NOTE: This order is nonprecedential.


  Wntteb ~tates QCourt of §ppeals
      for tbe jfeberal QCtrcutt

DUPONT AIR PRODUCTS NANOMATERIALS, LLC,
   Plaintiff/Counterclaim Defendant-Cross Appellant,
                          and
       PRECISION COLLOIDS, LLC AND
 THE VIRKLER COMPANY (DOING BUSINESS AS
      CHEMICAL TECHNOLOGIES, LLC),
       Counterclaim Defendants-Cross Appellants,
                           v.
  CABOT MICROELECTRONICS CORPORATION,
      Defendant/ Counterclaim Plaintiff-Appellant.


                    2011-1085, -1088


    Appeals from the United States District Court for the
District of Arizona in case no. 06-CV-2952, Judge Roslyn
O. Silver.


                     ON MOTION


                       ORDER
    Upon consideration of the motion to withdraw Rich-
ard L. Stanley and Alan M. Grimaldi, and to substitute
DUPONT AIR v. CABOT MICRO                                    2
Donald R. Dunner as principal counsel for Dupont Air
Products Nanomaterials, LLC, Precision Colloids, LLC,
and The Virkler Company,
      IT IS ORDERED THAT:
   The motion is granted. Donald R. Dunner should
promptly file an entry of appearance as principal counsel.
                                  FOR THE COURT



      MAR 1 Q 2011                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Richard L. Stanley, Esq.
    Donald R. Dunner, Esq.
    Wayne L. Stoner, Esq.                        FILED
                                        U.s. COURT OF APPEALS FOR
s21                                       THE FEDERAL CIRCUIT

                                             MAR 10 lOll